Exhibit 10.12




Chubb Limited
Outside Directors Compensation Parameters
February 2019




 
 
•
Annual Retainer Fee of $305,000. Paid $180,000 in restricted stock and $125,000
cash or, at the election of the director, $305,000 in restricted stock. Includes
expectation of service on up to two committees (not counting service on
Executive Committee). No fees are payable for regular board or committee
meetings.





 
 
•
Annual premiums for committee chairs and lead director:



—     Audit–$35,000        
—     Compensation–$25,000    
—     Nominating & Governance–$20,000        
—     Risk & Finance–$20,000
—     Lead director–$50,000


 
 
•
Annual premiums for selected committee service (non-chair): None.



 
 
•
Committee chair and lead director service premiums are payable in cash quarterly
or, at the election of the director, in restricted stock annually.



 
 
•
Meeting fees for “special” meetings (required to consider transactions or other
special circumstances, as determined jointly by the Lead Director and Chairman):
$2,000 per telephone meeting, $3,000 for ‘in person’ meetings. Payable in cash
quarterly. Meeting fees as described in this paragraph shall be payable as
determined by the Nominating & Governance Committee, but in all cases subject to
availability, taking into account paid and allocable Retainer Fees and premiums
described above, within the annual compensation cap approved by shareholders.





 
 
•
Restricted stock will be awarded at beginning of the plan year (i.e. the date of
the Annual General Meeting) and become non-forfeitable at end of the plan year,
provided that the grantee has remained a Chubb director continuously during that
plan year. Increases shall be paid on a pro-rated basis, based on date of award.









